DETAILED ACTION
In a communication received on 10 February 2021, the applicants amended claims 1, 8, and 15.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 8, and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scherzer et al. (US 2011/0013569 A1) in view of Westerinen et al. (US 2010/0317371 A1), and further in view of Monahan (US 2012/0239500 A1).

With respect to claim 1, Scherzer discloses: a method, comprising:

obtaining at least two target base attributes of the target wireless network through parsing the SSID (i.e., reporting results of evaluating access points including the SSID, signal levels, speed and IP addresses, parsing SSIDs to determine specific words or phrases in Scherzer, ¶0043-0044, ¶0068-0069);
determining, according to a preset condition-based classification processing procedure, a target condition combination satisfied by the at least two target base attributes (i.e., rules based determination of whether SSID is included in a search, that the SSID is greater than a certain number of words and/or a specific word such as restaurant or university and/or SSID appears on a whitelist in Scherzer, ¶0068-0069);
obtaining a network provider attribute corresponding to the target condition combination (i.e., a combination of rules, obtaining an establishment name from SSID or external IP database in Scherzer, ¶0068, ¶0074, ¶0163);
determining a respective network provider attribute corresponding to the target condition combination as a target attribute of a provider providing the target wireless network (i.e., a combination of rules, rules to determine if an organization name corresponds to provision of free wi-fi in Scherzer, ¶0074, ¶0163); and
pushing, via the target wireless network, target information associated with the target attribute based on a location of the provider providing the target wireless network to the target terminal (i.e., transmitting an opinion regarding the discovered resources classification in order to facilitate automatic connection, users may subscribe to a community cache to receive updates to the classification information in Scherzer, ¶0175, ¶0177).

receiving, from a target terminal and via a target wireless network, a service set identifier (SSID) of the target wireless network to which the target terminal is currently connected (i.e., connecting to a Wi-Fi and transmitting the SSID to a database to receive a location based on the SSID in Westerinen, ¶0044, ¶0105).
Based on Scherzer in view of Westerinen, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Westerinen to improve upon those of Scherzer in order to Improve the user experience by adapting settings on a mobile device using context-aware techniques.

Scherzer discloses rules based determination of whether SSID is included in a search, that the SSID is greater than a certain number of words and/or a specific word such as restaurant or university and/or SSID appears on a whitelist (¶0068-0069).  Scherzer and Westerinen do(es) not explicitly disclose the following.  Monahan, in order to track customer behavior and increase sales (¶0002), discloses:
wherein the target information (i.e., push advertisements based on determined location associated with SSID) comprises information different from network connection information (e.g., advertisements or offers), and includes one or more of media content, an advertisement, a public announcement, a subscription, or an alert (i.e., pushing specific advertisement based on location of router according to SSID, ¶0011).


With respect to claim 2, Scherzer discloses:  the method according to claim 1, wherein: the at least two target base attributes are selected from a set of base attribute comprising two or more of an encryption type of the wireless network, a user change rate of the wireless network, quantities of people connecting to the wireless network in different time segments, and a device manufacturer of the wireless network; and (i.e., network attributes as taught by encryption type, number of unique users connected during a time period in Scherzer, ¶0046, ¶0048); and
the network provider attribute is selected from a set of network provider attribute comprising two or more of catering, company, education, shopping, hotel, life service, and entertainment. (i.e., provider attributes as taught by restaurants, universities, or hotels in Scherzer, ¶0067).

With respect to claim 3, Scherzer discloses: the method according to claim 1, wherein the passing of the SSID further comprises:
determining whether the SSID is an intelligible expression or not (i.e., SSID rule as taught by reporting results of evaluating access points including the SSID, signal levels, speed and IP addresses in Scherzer, ¶0043-0044; determine if the SSID is greater than a certain number of words and/or a specific word such as restaurant or university and/or SSID appears on a whitelist in Scherzer, ¶0068-0069); and
obtaining, in accordance with a determination that the SSID is an intelligible expression, the at least two target base attributes of the target wireless network to which the target terminal is 

With respect to claim 4, Scherzer discloses: the method according to claim 3, further comprising:
dividing, in accordance with a determination that the SSID is not an intelligible expression, the SSID into at least one segmented word (i.e., SSID words as taught by separate words by capital letters or adding spaces between words in Scherzer, ¶0083-0089);
determining a key word in the at least one segmented word, matching the key word with term frequencies in a sample corpus, wherein the sample corpus comprises correspondences between multiple term frequencies and multiple network provider attributes (i.e., search keywords as taught by coffee shop SSIDs can be deduced according to a given demography in specific businesses in Scherzer, ¶0069); and
determining a respective network provider attribute corresponding to a target term frequency that is in the sample corpus and that matches the key word as the target attribute of the provider providing the target wireless network (i.e., deduce provider attribute as taught by deduce that wi-fi would be offered free or paid based on the establishment in Scherzer, ¶0068-0069).

With respect to claim 5, Scherzer discloses: the method according to claim 1, wherein the preset condition-based classification processing procedure comprises a decision tree algorithm, the decision tree algorithm comprising multiple base attributes and network provider attributes corresponding to different condition combinations satisfied by each base attribute in the multiple base attributes (i.e., a series of decisions leading to a result as taught by decision rules determining which location an access point is and further determining if the SSID matches a string and ultimately the at least two decisions result in a categorization for the access point in Scherzer, ¶0071-72).

With respect to claim 6, Scherzer discloses: the method according to claim 5, wherein before obtaining the at least two target base attributes of the target wireless network to which the target terminal is connected, the method further comprises:
obtaining at least two base attributes of each sample wireless network in at least two sample wireless networks (i.e., multiple networks as taught by scanning access points and reporting metrics in Scherzer, ¶0013);
building multiple condition combinations in the decision tree according to the base attributes of each of the sample wireless networks (i.e., decision rules as taught by rules database for applying multiple rules to classify hotspots including performance and type of hotspots in Scherzer, ¶0013);
 for each of the condition combinations:
obtaining respective network provider attributes of each target sample wireless network in at least one target sample wireless network satisfying the condition combination  (i.e., provider attributes as taught by rules applying to type of landing page, locked/open, category and/or location in Scherzer, ¶0071);
calculating probabilities of the network provider attributes in the at least one sample wireless network (i.e., scoring as taught by for each of the rules calculating a grade in a compound equation in Scherzer, ¶0074);
using a respective network provider attribute with a maximum probability as the network provider attribute corresponding to the condition combination (i.e., highest score as taught by determining a grade against a threshold based evaluating the rule and weight in Scherzer, ¶0075).


 performing word segmentation on a respective SSID of each target sample wireless network in the at least one target sample wireless network (i.e., segment SSID as taught by SSID parsing and separating out key words in Scherzer, ¶0079-0098); and
determining the network provider attributes of each of the at least one target sample wireless network according to a result of the word segmentation (i.e., provider attribute based on SSID as taught by determining provision of intentionally free wi-fi based  on determining SSID and location and comparing to a database of known free wi-fi in Scherzer, ¶0173).

With respect to claim 8, the limitation(s) of claim 8 are similar to those of claim(s) 1.  Therefore, claim 8 is rejected with the same reasoning as claim(s) 1.
With respect to claim 9, the limitation(s) of claim 9 are similar to those of claim(s) 2.  Therefore, claim 9 is rejected with the same reasoning as claim(s) 2.
With respect to claim 10, the limitation(s) of claim 10 are similar to those of claim(s) 3.  Therefore, claim 10 is rejected with the same reasoning as claim(s) 3.
With respect to claim 11, the limitation(s) of claim 11 are similar to those of claim(s) 4.  Therefore, claim 11 is rejected with the same reasoning as claim(s) 4.
With respect to claim 12, the limitation(s) of claim 12 are similar to those of claim(s) 5.  Therefore, claim 12 is rejected with the same reasoning as claim(s) 5.
With respect to claim 13, the limitation(s) of claim 13 are similar to those of claim(s) 6.  Therefore, claim 13 is rejected with the same reasoning as claim(s) 6.

With respect to claim 15, the limitation(s) of claim 15 are similar to those of claim(s) 1.  Therefore, claim 15 is rejected with the same reasoning as claim(s) 1.
With respect to claim 16, the limitation(s) of claim 16 are similar to those of claim(s) 2.  Therefore, claim 16 is rejected with the same reasoning as claim(s) 2.
With respect to claim 17, the limitation(s) of claim 17 are similar to those of claim(s) 3.  Therefore, claim 17 is rejected with the same reasoning as claim(s) 3.
With respect to claim 18, the limitation(s) of claim 18 are similar to those of claim(s) 4.  Therefore, claim 18 is rejected with the same reasoning as claim(s) 4.
With respect to claim 19, the limitation(s) of claim 19 are similar to those of claim(s) 4 and 5.  Therefore, claim 19 is rejected with the same reasoning as claim(s) 4 and 5.
With respect to claim 20, the limitation(s) of claim 20 are similar to those of claim(s) 6.  Therefore, claim 20 is rejected with the same reasoning as claim(s) 6.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERMAN L LIN whose telephone number is (571)270-7446.  The examiner can normally be reached on Monday through Friday 9:00 AM - 5:00 PM (Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Sherman Lin
6/2/2021

/S. L./Examiner, Art Unit 2447             

/JOON H HWANG/Supervisory Patent Examiner, Art Unit 2447